DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Species IV, claims 1-7 and 10-20 in the reply filed on April 19, 2022 is acknowledged.
3.	Claims 8-9 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 19, 2022.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US Patent No. 9,888,190 B2) in view of Mazed (US Patent No. 11,320,588 B1).
In considering claim 10, Yamada et al. discloses all the claimed subject matter, note 1) the claimed a cell array unit in which cells are arranged in a plurality of rows and a plurality of columns is met by the plurality of pixel cells 14A (Fig. 1, col. 6, lines 14-61), 2) the claimed a plurality of signal lines, each of the plurality of signal lines being arranged - 33 -10204934US01corresponding to one of the plurality of rows or the plurality of columns and being connected to corresponding cells is met by the plurality of vertical signal line 17 (Fig. 1, col. 8, line 4 to col. 9, line 23), 3) the claimed a first electrode via according to an analog signal transmitted via at least one of the plurality of signal lines passes is met by the counter electrode 52 (Figs. 1-2, col. 10, line 3 to col. 11, line 30), 4) the claimed a second electrode to which a selection signal is input to select a part of the plurality of signal lines is met by the pixel electrode 50 (Figs. 1-2, col. 10, line 3 to col. 11, line 30), and 5) the claimed a third electrode via which an analog signal according to an analog signal transmitted via the part of the plurality of signal lines selected based on the selection signal passes is met by the auxiliary electrode 61 (Figs. 1-2, col. 10, line 3 to col. 11, line 30). 
However, Yamada et al. explicitly does not disclose the claimed a first electrode via which a digital signal.
Mazed teaches that furthermore, the digital processor can also be based on ferroelectric or carbon nanotube material, a carbon nanotube can be utilized as an electrode in 400A4/400A5/400A6/400A7 and as an interconnecting material in 400A5/400A6/400A7 (Fig. 16D, col. 64, line 34 to col. 65, line 46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electrode via digital processor as taught by Mazed into Yamada et al.’ system in order to simplify the operation of the system.
In considering claim 19, Yamada et al. discloses all the claimed subject matter, note 1) the claimed a method of controlling an electronic device including a plurality of signal lines, a first electrode, a second electrode, and a third electrode is met by imaging device 100A (Fig. 1, col. 6, lines 14 to col. 7, line 49), 2) the claimed outputting a signal based on a voltage potential of at least one of the plurality of signal Iines form the first electrode is met by the counter electrode 52 (Figs. 1-2, col. 10, line 3 to col. 11, line 30), 3) the claimed acquiring an analog signal based on a voltage potential of a part of the plurality of signal lines from the third electrode is met by the auxiliary electrode 61 (Figs. 1-2, col. 10, line 3 to col. 11, line 30), and 4) the claimed selecting the part of the plurality of signal lines according to the number of pulses input to the second electrode is met by the pixel electrode 50 (Figs. 1-2, col. 10, line 3 to col. 11, line 30). 
However, Yamada et al. explicitly does not disclose the claimed outputting a digital signal form the first electrode.
Mazed teaches that furthermore, the digital processor can also be based on ferroelectric or carbon nanotube material, a carbon nanotube can be utilized as an electrode in 400A4/400A5/400A6/400A7 and as an interconnecting material in 400A5/400A6/400A7 (Fig. 16D, col. 64, line 34 to col. 65, line 46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electrode via digital processor as taught by Mazed into Yamada et al.’ system in order to simplify the operation of the system.
6.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US Patent No. 9,888,190 B2) in view of Mazed (US Patent No. 11,320,588 B1) and further in view of Kawazu et al. (US Patent No. 10,992,889 B2).

In considering claim 20, the combination of Yamada et al. and Mazed disclose all the limitations of the instant invention as discussed in claim 19 above, except for providing the claimed further comprising detecting a failure of the electronic device based on the analog signal. Kawazu et al. teach that in addition, test signal generators 120 and 130 that generate test signals for detecting a failure of the signal line 21 are arranged in each row of the pixel array unit 10 (Fig. 1, col. 7, lines 11-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the failure detector as taught by Kawazu et al. into the combination of Yamada et al. and Mazed’ system in order to detect the failure of an image sensor.
Allowable Subject Matter
7.	Claims 1-7 and 11-18 are allowed.
The independent claim 1 identifies the distinct features: “a first electrode via which a signal according to a signal transmitted via at least one of the plurality of signal lines passes; and a third electrode that is electrically connected to a node between cells that are connected to the part of the plurality of signal lines selected based on the selection signal and the first electrode, wherein a voltage potential of the third electrode correlates with a voltage potential of the part of the plurality of signal Ines selected based on the selection signal”. The closest prior art, Yamada et al. (US Patent No. 9,888,190 B2), Mazed (US Patent No. 11,320,588 B1) and Kawazu et al. (US Patent No. 10,992,889 B2), fail to anticipate or render the above underlined limitations obvious.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Niwa et al. (US Patent No. 11,039,098 B2) disclose image sensor, method of controlling image sensor, and electronic device.
	Nozawa et al. (US Patent No. 10,542,228 B2) disclose imaging system including illuminator and imaging device.
	Miyake (US Patent No. 9,894,303 B2) discloses imaging device.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 18, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422